Citation Nr: 1825642	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-49 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for general anxiety disorder.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Coast Guard from February 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In written correspondence from March 2018, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw the appeals currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for service connection for depression, general anxiety disorder, and migraine headaches have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C. § 7105, the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision and may also be withdrawn on the record at a hearing before the Board.  38 C.F.R. § 20.202.

Here, the Veteran submitted a written statement in March 2018 indicating that he wished to withdraw the claims currently before the Board and close his appeal.  Therefore, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception does not currently exist with respect to the Veteran's claim for service connection for depression, general anxiety disorder, and migraine headaches.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and the appeal is dismissed.


ORDER

The appeal service connection for depression, general anxiety disorder, and migraine headaches is dismissed.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


